Citation Nr: 1726161	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-27 751	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left lower extremity sciatica, claimed as disability of the left hip, left leg, and left foot, to include as due to service-connected low back disability.  

2.  Entitlement to an increased rating for lumbosacral strain with degenerative changes, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970.  He served in the U.S. Army reserves from September 1970, to February 1975, and in the Oklahoma National Guard May 1975 to May 1976.  He had further active service in the U.S. Army from October 1978 to June 1994. 

Historically, the Veteran filed his original claim for service connection in July 1994, within one year of service discharge, for what he claimed as "Back/foot/leg (degenerated disc) - December 1990" and in describing the nature of the disability he reported "Back (Disc)."  He was notified in October 1994 of an August 1994 rating decision that granted service connection for a chronic lumbosacral strain with degenerative changes and which, under Diagnostic Code (DC) 5295, was assigned an initial noncompensable disability rating, all effective July 1, 1994, the day after discharge from active service.  That decision also denied service connection for conditions of the left leg and left foot.  No additional evidence was received within one year of that decision nor have additional service records been received and, so, because he did not appeal that decision it is final.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which in pertinent part denied service connection for a left hip condition and found that new and material evidence had not been received to reopen a claim for service connection for a left leg condition.  It also confirmed and continued the noncompensable rating for the service-connected lumbosacral strain with degenerative changes.

An August 2012 rating decision found clear and unmistakable error (CUE) in the evaluation of the service-connected lumbosacral strain with degenerative changes, and granted a 10 percent rating effective June 2, 2010, the date that the claim for an increased rating was received.  However, that August 2012 rating decision did not identify the particular rating decision which had contained CUE but was presumably the May 2011 rating decision which is appealed.  

A transcript of the testimony of the Veteran and his wife at an August 2014 video conference hearing before the undersigned Veterans Law Judge (VLJ) is associated with the Veteran's paperless claims file.  

In January 2015 the Board found that new and material evidence had been received since the August 1994 rating decision to reopen a claim for service connection for "a leg condition claimed as a left leg condition" but prior to de novo adjudication the Board remanded, for evidentiary development, that claim, as well as service connection for a left hip disability and the claim for a rating greater than 10 percent for a lumbosacral strain with degenerative changes.  

In the January 2015 Board remand it was indicated that at a videoconference the representative had referenced there being clear and unmistakable error (CUE) in an August 1994 rating decision having assigned a noncompensable disability rating for the service-connected lumbosacral strain but informed the Veteran that he or his representative would first have to formally claim CUE in writing and with specificity at the RO.  Upon a closer review of the transcript of that hearing, no mention was made as to the specific rating decision which it was argued was the product of CUE.  Specifically, there was no mention at the videoconference that a 1994 rating decision had contained CUE.  Rather, the Veteran's representative stated that the "CUE was incomplete, in that it did not go back to the service and look at the original service record that showed his profiles."  From this it appears that rather than arguing that there was CUE in the August 1994 rating decision, the service representative was arguing that there was CUE in the August 2012 rating decision.  

However, to the extent that the August 2012 rating decision found "CUE" in the May 2011 rating decision being appealed, it must be noted that the May 2011 rating decision is on direct appeal to the Board.  While the August 2012 rating decision was more than one year after notice of the May 2011 rating decision, the finality of the May 2011 decision was abated by virtue of the Veteran having appealed that decision.  See 38 C.F.R. § 3.160(c) (a pending claim is an application which has not been finally adjudicated).  

As to this, in the June 2011 Notice of Disagreement (NOD) to the May 2011 rating decision the Veteran did not contest the effective date of the grant of a 10 percent disability rating.  Thus, the contention asserted at the August 2014 videoconference, as to the proper effective date, was more than one year after the notice of the May 2011 rating decision and, was more than one year after the August 23, 2012 notice of the August 2012 rating decision assigning a 10 percent rating effective June 2, 2010.  As such, the matter of the proper effective date for the 10 percent rating for service-connected lumbosacral strain with degenerative changes is not before the Board.  See 38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 20.302(a) (an NOD must be filed within one year from the date of mailing of notice of the action appealed).  

Consequently, to obtain a 10 percent rating retroactively to the day after service discharge it must be alleged, and shown, that there was CUE in the August 1994 rating decision.  However, as noted in the January 2015 Board remand, the matter of CUE in a prior rating decision must first be raised, in writing, to the RO and it must first be adjudicated by the RO.  If any adjudication is unfavorable the Veteran may appeal such a decision to the Board.  Thus, again, the Veteran is advised that to obtain a compensable rating prior to June 2, 2010, he or his representative must first formally claim CUE in writing and with specificity at the RO alleging why there is CUE in the 1994 rating decision.  38 C.F.R. § 19.9(b) (2016).  

The January 2015 Board remand had also indicated that an August 2014 statement had raised issues of service connection for a left foot disorder and increased ratings for service-connected diabetes mellitus and service-connected hearing loss but, not having been adjudicated by the RO, these matters were referred to the RO.  

As to this, a February 2015 VA examination for diabetes noted the Veteran's complaint of an occasional sensation of pins and needles in his feet but found that there was no diabetic neuropathy.  Thereafter, an April 2015 rating decision denied reopening of a claim for service connection for a left foot disorder and also denied a compensable rating for bilateral hearing loss and denied a rating in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy.  However, an appeal of these adjudications has not been initiated by the filing of an NOD and, so, these matters are not before the Board.  

Lastly, it is clear from the record that the Veteran has always been seeking service connection for radicular symptoms down his left lower extremity as stemming from his service connected low back disorder, i.e., sciatica of the left lower extremity.  This is clear from his initial July 1994 claim, his June 2, 2010 application to reopen, and his testimony.  Accordingly, even though the April 2015 rating decision denied reopening of a claim for service connection for a left foot disorder, the fact remains that the January 2015 Board decision found new and material evidence to reopen the claim for service connection for a "left leg condition."  In this regard, a review of the record discloses that the Veteran has not asserted a new theory of entitlement to service connection but has sought service connection for left lower extremity sciatica although he has described it in terms of the anatomical areas which are affected.  Thus, this is not a new claim and, as such, this issue has been recharacterized, as stated on the title page, as service connection for left lower extremity sciatica, claimed as disability of the left hip, left leg, and left foot, to include as due to service-connected low back disability.  See Boggs. v. Peake, 520 F.3d 1330, 1334-1337 (Fed. Cir. 2008) and Clemons v. Shinseki, 23 Vet. App. 1, 4 and 5 (2009) (notwithstanding the holding in Boggs a claim should be construed based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim and "... multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly different claims").  

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case it is not clear whether, as alleged, the Veteran now has intervertebral disc syndrome (IVDS) which is manifested by sciatica of the left lower extremity.  It is also not clear whether the Veteran now has medial tibial stress reaction, i.e., shin splints, of the left leg, which he had during service.  

If the Veteran does have IVDS manifested by sciatica of the left lower extremity, under the 38 C.F.R. § 4.71a, DC 5243, it is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  However, both methods may not be used as this would result in prohibited pyramiding.  38 C.F.R. § 4.14; see Bierman v. Brown, 6 Vet. App. 125 (1994), Brady v. Brown, 4 Vet. App. 203, 206 (1993), and Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Because a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS, the claim for service connection for left lower extremity sciatica is inextricably intertwined with the claim for a rating in excess of 10 percent for service-connected lumbosacral strain with degenerative changes.  

In this regard, on June 10, 2011, at a VA Primary Care Outpatient visit the assessments were chronic low back pain, and also chronic left shin pain, probably from a smoldering shin splint.  It was noted that a 2004 MRI had documented grade 1 spondylolisthesis L5 on S1 and otherwise mild diffuse degenerative joint disease.  However, the spondylolisthesis did not appear to be symptomatic with regard to his sciatic nerve.  The assessments were chronic low back pain, and also chronic left shin pain, probably from a smoldering shin splint. 

On VA thoracolumbar spinal examination on March 30, 2015, it was reported that the Veteran had or had been diagnoses with a lumbosacral strain, spondylosis, and IVDS; and, additionally, he had DDD.  Indeed, it was reported that he had IVDS with incapacitating episodes of at least one week duration but less than two weeks duration in the past 12 months. 

However, on peripheral nerve examination that same day, i.e., March 30, 2015, it was reported that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  There was no objective evidence to support a diagnosis of any peripheral nerve condition and/or peripheral neuropathy at the time of the examination.  Reportedly, the Veteran denied having peripheral neuropathy but asserted that his pain in his left lower extremity stemmed from his low back.  After reviewing the record, the examiner opined that the Veteran did not have any primary condition related to his leg or peripheral neuropathy, rather, his complaints and symptoms were related to his low back disorder.  

The record seems to suggest that if the Veteran does, in fact, have sciatica of the left lower extremity it has not manifested any motor impairment and even sensory testing has found no diminution of sensations.  However, there is a suggestion he may have diminished left knee reflex that may be due to IVDS.  

Because of the complex clinical picture, medical opinions are needed to address these matters.  

It must be noted that while the Veteran is service-connected for diabetes mellitus, type II, there is no clinical diagnosis of diabetic peripheral neuropathy.  

Also, during the course of this appeal, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  As the findings in the March 2015 VA examination report do not comply with Correia, the Veteran must undergo another VA examination. 

For the benefit of the examiner, the Veteran's clinical history and the relevant findings of VA treatment records and official examinations are set forth in detail below. 

Background

In December 1990, at a physical therapy clinic, it was noted that a bone scan had not found evidence of stress fractures, and the assessment was right anterior tibial pain/shin splints.  

From January to August 1991 the Veteran was given Physical Profiles due to left tibial/fibular pain.  In March 1991, at a physical therapy clinic, it was noted that he had a recurrent history of left tibial shin splints for several months.  He still had left tibial pain with occasional low back pain.  He denied bowel or bladder dysfunction.  A neurological evaluation was negative and the assessment was mechanical low back pain.  

An August 1991 Physical Therapy Clinic note stated that the Veteran should be given a new profile limiting his running.  

In March 1992 it was noted that the Veteran had a history of a left tibial stress reaction.  He had had orthotics for one year but stated that they were wearing out and he desired a new pair.  

In April 1992 it was noted that he had a long history of left sided low back pain and left hip pain.  There was a question of tendinopathy.  He had been followed for a tibial stress reaction.  The assessment was probable degenerative joint disease (DJD).  

In April 1992 the Veteran complained of low back pain and left hip pain of 1 to 1 1/2 years duration.  He was well known for having a tibial stress reaction [shin splints].  It was reported that X-rays revealed decreased disc space at L5-S1 with degenerative joint disease (DJD).  The assessment was mechanical low back pain without hard neurological findings.  An April 1992 lumbosacral X-ray, taken for low back pain which was referred to the left hip, revealed spondylolysis at L5 with Grade I slippage of L5 on S1.  X-rays of the left hip were negative.  

In April and May 1992 the Veteran was given Physical Profiles due to low back pain.  

A May 1992 Orthopedic Clinical note stated that the Veteran had discopathy at L5-S1 with chronic low back pain and left sciatic irritation.  He was to be given a profile to decrease his physical activities.  

On periodic examination in February 1993 it was noted that although his disc had deteriorated, leading to pains in his back, leg, and foot and after a Medical Board he had been retained for military service.  

The Veteran's original claim for service connection was received on July 19, 1994, in which he claimed, in pertinent part, compensation for "Back/foot/leg (degenerated disc) - December 1990."  In describing the nature of the disability he reported "Back (Disc)."   

On VA examination in August 1994 the Veteran reported that 3 years earlier, while running, he developed pain primarily in the sole of the left foot and left pretibial area, and left hip area.  This resolved with rest and he reported that he was initially treated for tendonitis of the foot and shin splints in the left leg.  But, with persistence of symptom and after diagnostic studies he was found to apparently have degenerative disc disease (DDD) of the lumbar spine.  He also related having had an MRI which revealed possible findings of disc protrusion but he was not sure.  The Veteran's records were not available for review.  He was not being treated for lumbar disc disease.  He generally just took Tylenol, as needed, for pain.  He now had pain in the left lumbar area and left hip but did not having typical sciatica into the left leg but would have, associated with this, pain of the sole of the left foot and the medial aspect of the left lower leg.  He did not have any symptoms of neurological loss in the left lower extremity.  He avoided heavy lifting entirely.  

On physical examination the Veteran had a normal gait and posture.  He pointed across the lower lumbar area and the left posterior hip area as the location of his back pain.  He had a normal spinal curvature.  He had no tenderness to punch over the vertebrae and no paravertebral muscle spasm or tenderness.  He had full range of motion of the lumbosacral spin without any pain.  He had no sciatic notch tenderness and straight leg raising (SLR) was negative, bilaterally.  He had no neurological deficit in the lower extremities.  There was no evidence of any type of orthopedic disease in the lower extremities or feet.  The relevant diagnosis was a chronic lumbosacral strain, intermittently symptomatic.  Lumbar X-rays revealed degenerative changes.  

The Veteran was notified by letter of October 1994 of a rating decision in August 1994 that denied service connection for a left leg and left foot disorder but he did not appeal that decision.  

Left hip X-rays in September 2000 were negative for soft tissue abnormality and, as to his bones, were normal for the Veteran's age.  A December 22, 2000, VAOPT record shows that the Veteran's lumbosacral spine was nontender to palpation and he had normal range of motion.  Strength was 5/5 in all extremities.  A June 22, 2004 VAOPT shows that on diabetic examination testing of sensation in the feet with a monofilament was normal.  A July 27, 2004, VAOPT record shows that the Veteran reported that in 1991 he was told that he had a deteriorated disc in the L5 area.  He reported having constant low back pain, as well as pain in the left lower extremity.  On examination SLR was negative and his gait was normal.  A lumbar MRI was ordered.  A March 2006 VAOPT shows that on examination, as to the Veteran's hips he could bear weight without difficulty.  The assessments included chronic back pain.  A May 2007 VAOPT record shows that on evaluation of his diabetes the Veteran was independent in ambulation without disturbance of gait or any imbalance.  

On official examination in September 2010 the Veteran reported having had low back pain which radiated to the left hip since 1991.  He indicated he did not have weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, subluxation or dislocation.  He reported not having any flare-ups.  He had not been hospitalized nor had surgery for his left hip.  The left hip condition had not caused any incapacitation in the past 12 months.  He reported that he did experience some overall functional impairment from "this condition back pain on movement."  

As to his low back, the Veteran reported that he could walk without limitation but had stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He related having weakness of the spine but had no associated bowel, bladder or erectile problems.  He reported having constant lumbar pain.  The pain radiated down the hip.  The pain was moderate but could be exacerbated by physical activity and was relieved with Tylenol, taken as needed.  When he had pain he could function with medication.  During flare-ups he had functional impairment consisting of difficulty bending.  The condition had not caused any incapacitation in the past 12 months.  He reported that his overall functional impairment was difficulty bending and moving around.  

As to his left hip, the Veteran reported that his problems with his left hip had existed since 1991, in that he had back pain that radiated to this area.  He reported symptoms of stiffness and tenderness but denied having had weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, pain and dislocation.  He stated he did not experience any flare-ups.  He was not receiving any treatment for this.  He stated that, in the past 12 months, this had not resulted in any incapacitation.  He reported that he did experience some overall functional impairment due to back pain on movement.  

On physical examination the Veteran's posture and gait were normal.  As to tandem gait, he walked normally.  He did not require any assistive device for ambulation.  As to his left hip there was no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, subluxation or guarding of movement.  Motion in both hips was normal in all planes and without any loss of motion on repetition of motions.  Left hip joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  As to his thoracolumbar spine, there was no evidence of radiating pain on movement.  There was no muscle spasm.  There was tenderness of the low back.  Spinal contour was not preserved, due to tenderness.  There was no guarding of movement.  There was no weakness and muscle tone was normal.  His musculature was normal.  SLR was positive, bilaterally.  Lasegue's sign was negative.  There was no atrophy of the limbs and no thoracolumbar ankylosis.  Thoracolumbar flexion was to only 80 degrees, even after repetition of motion.  Extension; lateral bending to the right and left; and rotation to the right and left, were all to 30 degrees, even after repetition of motions.  Spinal function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  His head was in a normal position and the spine was symmetric in appearance.  Pulses in the lower extremities were all 2+.  Motor function of the lower extremities was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration and temperature was intact in both lower extremities and reflexes were all 2+ at both knees and both ankles.  Cerebellar function was intact.  Romberg's test and Babinski's sign were negative.  

On neurological examination of the lower extremities the Veteran's motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration and temperature was intact in the right leg and left leg.  Reflexes were all 2+ at both knees and both ankles.  Cerebellar function was intact.  Romberg's test was negative. Babinski sign was negative.  The examination for the lumbar spine revealed no sensory deficits from L1to L5.  The examination of the sacral spine revealed no sensory deficits of S1.  The modality used to test sensory function was by pin prick.  There was no lumbosacral motor weakness.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  It was reported that there were no sensory deficits from L1 to L5 and none for S1.  There was no lumbosacral motor weakness.  There were no signs of lumbar intervertebral disc syndrome (IVDS) with chronic permanent nerve root involvement.  

The examiner observed that a VA clinic progress note in December 2000 reflected a diagnosis of back pain with normal range of motion.  VA X-rays in 1992 revealed a normal left hip, but some DJD of the lumbar spine.  A progress note of February 1992 reflected diagnoses of left hip pain and back pain.  An Orthopedic clinic progress note in 1992 noted a history of back pain and that an X-ray showed some narrowing of space.  Current left hip X-rays were within normal limits.  The diagnosis was a chronic lumbosacral strain with mild degenerative changes, with subjective factor being pain.  There was no diagnosis of a left hip condition because there was no pathology upon which to render a diagnosis.  The effect of his condition as to his usual occupation and as to activities of daily living was to avoid strenuous activities.  It was less likely as not that the left hip pain occurred in military service and the rationale was that the left hip pain of which the Veteran complained was pain radiating from the service-connected low back disorder, with range of motion of the hip being within normal limits and there being no hip pathology.  

On VA diabetic examination in February 2011 the Veteran reported having leg cramping and pain after walking 20 to 30 minutes on level ground which was relieved by rest.  He stated that he had tingling and numbness of the leg and hip, loss of sensation in the leg, and neuralgia of the hip, leg, and foot.  A neurological examination of the lower extremities revealed that motor function was within normal limits.  Sensory exam to pinprick/pain, touch, position, vibration and temperature is intact on the right and the left.  The lower extremity reflexes were 2+ at both knees and both ankles.  Peripheral nerve involvement was not evident during examination.  The diagnosis was diabetes mellitus, type II.  The examiner reported that there was no vascular condition of the leg because there was no pathology of the leg.  

When seen on June 10, 2011, at a VA Primary Care Outpatient facility a physician reported that the Veteran's symptoms began in 1990 while jogging and still in the Army.  He had developed a fairly abrupt onset of left shin pain and low back pain that radiated down his left thigh.  At the time, he had a lot of tenderness in the shins and was diagnosed with shin splints.  He was told not to run anymore, and he had not since that time. During service back surgeons had recommended that he not have back surgery.  He still had constant low back pain especially on the left laterally near his iliac crest posteriorly that worsened if he laid on it and it seemed to wax and wane with only occasional momentary shooting pains down the left thigh.  He did not have numbness and has not had any weakness since the 1990s after he got out of the army.  An MRI in 2004 showed grade 1 spondylolisthesis L5 on S1 and otherwise mild diffuse degenerative joint disease.  On a current examination knee jerks were two over four, bilaterally, but there was no response at the ankles.  Heel and toe walking were normal, as was walking on his toes and his heels.  Straight leg raises were negative, bilaterally, as were reverse straight leg raises.  The assessments were chronic low back pain, and also chronic left shin pain, probably from a smoldering shin splint.  The physician reported that both of the above injuries occurred while in the Army and continued to plague the Veteran but there was no evidence of any sciatic nerve involvement by examination, history, or MRI.  The spondylolisthesis did not appear to be symptomatic with regard to his sciatic nerve.   

At the August 2014 videoconference the Veteran testified that he had recurring pain in the distribution of the sciatic nerve in the left hip and left leg, particularly when lying on his left side.  Page 4.  During service, while running, his entire left leg went numb and he had recurring pain at night in the left hip.  During service physicians had thought he had shin splints and was told not to do any more running, but when he began running again, the pain recurred.  During service he was given X-rays, CT scan, and an MRI.  Page 5.  On one occasion after service his pain was of such severity that he went to a hospital.  Page 6.  

The Veteran's wife testified that in the past she had found him unable to move on the floor of the bathroom.  His back hurt even during car rides, requiring that he stop every 1 1/2 to 2 hours.  Page 7.  The Veteran testified that after military service he had worked as a teacher but was now retired, in part because of his back because standing on a concrete floor hurt his back, and for which he had set down foam pads to stand on.  Pages 8 and 16.  Activities that caused flare-ups of back pain were mowing, sitting for long periods, sometimes driving, and inadvertently twisting the wrong way.  Even bending over to shave caused problems.  Page 9.  

The Veteran testified that his problems with pain in his left hip and left leg stemmed from nerve damage in his low back during service, and during service he was given two permanent profiles.  Page 11.  He had more than degenerative lumbar arthritis and had a herniated disc.  During service it had been found that he had low back problems near the sciatic nerve.  He had been offered but declined spinal fusion.  Page 12.  The Veteran's wife testified that because of his low back problems they had searched for a comfortable mattress, and had had seven mattresses in the last 20 years.  Page 13.  Also, he was unable to do housework.  The Veteran testified that he had had two MRIs, including one during military service, and he thought that both had been negative.  Page 19.  

On VA diabetes examination in February 2015 the Veteran's sensations were intact with monofilament testing and it was stated that there was no diabetic neuropathy.  The Veteran reported having occasional pins and needles sensation in feet off and on last year or so, but this was fleeting.  

On VA thoracolumbar spinal examination on March 30, 2015, it was reported that the Veteran had or had had diagnoses of a lumbosacral strain, spondylosis, and intervertebral disc syndrome (IVDS); and, additionally, he had degenerative disc disease (DDD).  Historically, it was reported that during service in 1990 or 1991 he had lost feeling in his left leg while running.  He also noted significant low back pain that seemed to radiate down his left leg.  He was initially diagnosed with shin splints and given physical therapy.  X-rays of his left hip and left leg had been negative.  An August 1992 X-ray had revealed spondylosis at L5-S1.  He continued to have significant low back pain, as documented on a physical examination in February 1993.  A 1993 examination had documented L5-S1 spondylosis.  He had received a medical profile related to his spinal condition.  A physical therapy note from August 14, 1992 documented treatment related to DDD.  A May 14, 1992 orthopedic consult note documented low back pain with sciatic involvement.  Currently, he continued to have significant symptoms of chronic pain and functional loss aggravated by prolonged immobility as well as excessive walking and standing.  

On the current physical examination flexion of the Veteran's thoracolumbar spine, both initially and after repetitive testing, was to 70 degrees, with pain beginning at 65 degrees.  Extension, both initially and after repetitive testing, was to 20 degrees, with pain beginning at 20 degrees.  Lateral flexion, to the right and left, both initially and after repetitive testing, was to 20 degrees, with pain beginning at 20 degrees on right lateral flexion and at 15 degrees on left lateral flexion.  Right and left rotation were initially to 20 degrees with pain beginning at 15 degrees, and after repetitive testing it was to 30 degrees on right rotation and to 20 degrees on left rotation.  It was reported that he had no additional limitation of motion after repetitive-use testing.  He had functional thoracolumbar loss or impairment due to limited and weakened motion, incoordination and painful motion, as well as interference with sitting, standing, and/or weight-bearing.  He had localized tenderness or pain to palpation of the thoracolumbar spine, consisting of tenderness.  He had guarding or muscle spasm but not such as to result in abnormal gait or spinal contour.  Muscle strength testing at all lower extremity joints, bilaterally, was normal at 5/5, and there was no muscle atrophy.  Reflexes were 1+ at both knees and 2+ at both ankles.  The examiner reported that the etiology of any abnormality of reflexes was unknown without resorting to speculation.  Sensation to light touch was normal in both lower extremities.  SLR was negative on the right and positive on the left.  It was reported that the Veteran did not have any pain or other sign or symptoms due to radiculopathy, nor any other neurologic abnormalities or findings related to a thoracolumbar disorder, e.g., bowel or bladder problems or pathologic reflexes.  However, it was reported that the Veteran had IVDS with incapacitating episodes of at least one week duration but less than two weeks duration in the past 12 months.  He occasional used a back brace as an assistive device when traveling long distances for additional support and to reduce low back pain.  

The examiner reported that X-rays in 1994 and September 2010 documented degenerative lumbar changes.  Also, the thoracolumbar spine disability impacted his ability to work.  Once or twice monthly he had flare-ups lasting from hours to days consisting of pain with a burning sensation that radiated across his left buttock and into his left leg, as well as a sensation of compression, in his lumbar spine.  Compared to when he did not have a flare-up, during a flare-up he was significantly limited and at time was unable to get out of bed or dress himself.  Pain and fatigability could significantly limit functional ability during flare-ups or after repeated use over time.  The Veteran had a significant loss of spine motion in flexion, extension, lateral flexion, and especially left rotation but no additional loss after repetitive testing but there was a significant report of additional pain with repetitive use.  There was a loss of 20 degrees of flexion, and a 10 degree loss of motion from that which would be expected.  There was also a 10 degrees loss of range of motion in lateral flexion and left rotation.  

As to functional impairment, the examiner reported that the spinal condition resulted in the Veteran being able to lift only 35 lbs. occasionally; walk 1/10th to 1/25th of a mile at one time; walk only 1 to 2 hours during an 8 hour day; sit for 3 to 4 hours or stand less than 1 hour at one time; and in an 8 hour day he could sit 4 to 5 hours and stand 1 to 2 hours.  The examiner reported that the Veteran was employed as a teacher and had frequently had to stand for short periods and then sit.  He described significant problems with standing, climbing, driving or riding for long periods, walking long distance, bending, and twisting.  Additionally, he was unable to sleep on his side due to pain.  

On VA examination on March 30, 2015, of the Veteran's knees and legs the examiner reported that the Veteran did not have a current diagnosis associated with any claim condition of the knees or lower legs.  He denied any primary condition of the knees or legs and reported that his pain began in the low back and radiated into the left leg.  The symptoms had begun during service in 1990 of 1991, following an incident when while running he had a sudden complete loss of feeling in the left leg, following which shin splints had been diagnosed.  After physical therapy he continued to have low back pain radiating into the left lower extremity.  His symptoms were aggravated by significant immobility and by prolonged walking or standing.  On physical examination there was no limitation of motion, decreased strength, or instability at the knees.  It was reported that the Veteran had had shin splints, i.e., medial-tibial stress syndrome, on the left, but had no current symptoms.  Imagining studies had not found arthritis of the knees.  The examiner again noted that the Veteran denied having any primary condition of the left leg or knee; rather, he attributed all of his symptoms to his low back disorder.  

On VA peripheral nerve examination on March 30, 2015, it was reported that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  There was no objective evidence to support a diagnosis of any peripheral nerve condition and/or peripheral neuropathy at the time of the examination.  The examiner reported that the Veteran denied having any independent medical condition involving his nerves.  Specifically, he denied peripheral neuropathy.  He complained of left lower extremity pain but was adamant that he believed the symptoms related to his left leg or foot were related to his low back, and the injury during service while running in 1990 of 1991.  He now complained of constant pain in his left leg into his left foot, with frequent episodes of functional loss with frequent falls and near falls.  His symptoms were aggravated by prolonged immobility and excessive walking or standing.  

On physical examination strength in the lower extremities was normal and there was no muscle atrophy.  Reflexes were normal at both ankles and the right knee but only 1+ at the left knee.  Sensation to light touch was normal in both lower extremities.  There were no trophic changes.  The Veteran's gait was normal.  On testing of peripheral nerves in his lower extremities, all peripheral nerves were normal, bilaterally.  Electromyographic testing was not performed.  

After reviewing the record, the examiner opined that the Veteran did not have any primary condition related to his leg or peripheral neuropathy, rather, his complaints and symptoms were related to his low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) (i.e., record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing unless the examiner finds that such testing should not be done).  

Also, obtain an addendum opinion to the March 2015 VA examination report by an appropriate physician (M.D.), for the purpose of determining whether it is at least as likely as not that the Veteran now has medial tibial stress reaction of the left leg (shin splints) which is related to military service and, also, whether he now has IVDS manifested by left lower extremity sciatica which is related either to his military service or his service-connected lumbosacral strain with degenerative changes.

The Veteran's VA electronic records, including a complete copy of this remand, must be made available for review of the appellant's pertinent medical history.  

The examiner should be asked to respond to the following queries: 

a.  Is it as likely as not that the Veteran now has medial tibial stress reaction of the left leg (shin splints)?  

b.  Is it as likely as not that any medial tibial stress reaction of the left leg (shin splints) represents a continuation of the medial tibial stress reaction of the left leg (shin splints) which the Veteran had during active service? 

c.  Is it as likely as not that the Veteran now has IVDS which is manifested by left lower extremity sciatica? 

d.  Is it as likely as not that any IVDS manifested by left lower extremity sciatica is related in any manner to the Veteran's inservice low back injury, or is otherwise related to his military service?  

e.  Alternatively, if it is found that the Veteran now has IVDS manifested by left lower extremity sciatica, is it as likely as not that any IVDS is proximately due to or the result of, or aggravated by, his service-connected lumbosacral strain with degenerative changes? 

In rendering opinions as to (c), (d), and (e), it would be helpful if the examiner addressed the significance, if any, of (1) the Veteran's inservice complaints of pain radiating down his left lower extremity, (2) the indication that he underwent inservice evaluation or received therapy for discopathy, (3) his having spondylosis with spondylolisthesis of L5 on S1, (4) and the post military service clinical indications that the Veteran has IVDS but does not have radiculopathy/peripheral neuropathy. 

The examiner is advised that the appellant's reports must be considered in formulating the requested opinion.  

A complete rationale should be given for each opinion expressed. 

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, in light of any additionally obtained evidence, the claims should be readjudicated de novo.  

If the claim for service connection for left lower extremity sciatica, claimed as disability of the left hip, left leg, and left foot, to include as due to service-connected low back disability, is granted, an initial disability rating should be assigned for any neurological impairment due to IVDS and, also, the claim for a rating in excess of 10 percent for the service-connected lumbosacral strain with degenerative changes should be readjudicated, to include consideration of the frequency of incapacitating episodes under DC 5243.  

4.  If either of the claims remains denied, or an increased rating is not granted to the maximum under the schedular rating criteria, supply the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

